Citation Nr: 1718062	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  16-26 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty in the Marine Corps from October 1954 to October 1959 and in the Army from November 1961 to November 1964.  The record also indicates service in a reserve capacity with the Marine Corps and the Army from approximately 1969 to 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2014, rating decision of the Saint Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the file is currently constituted, only service treatment records from the Veteran's active duty with the Marines have been associated with the file, together with the report of his examination when enlisting in the Marine Corps Reserves in 1969.  An explanation for the absence of any treatment records from his service in the Army, could be that when the Veteran made his initial claim for benefits in 1976, he only sought service connection for the residuals of an injury he had sustained in a vehicle accident that occurred during his Marine Corps service in the 1950's.  His Marine Corps records were then obtained, they substantiated his injuries, and he was awarded service connection for his pelvic fractures and back injuries, effective from his 1975 claim.  Thirty years later he submits another claim for benefits, the available packet of service treatment records are reviewed and thinking they are complete, a decision is made which happens to be adverse to the claim.  

Significantly, the record does not reflect efforts undertaken to acquire any of the Veteran's service treatment records from his Army service.  Clearly, to fairly adjudicate a claim for service connection, all a Veteran's service treatment records should be obtained and reviewed.  Accordingly, the Veteran's Army service treatment records should be sought, and any further development as may then be required should occur.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate records repository to obtain the Veteran's service personnel records as would reflect his periods of service with the Marine Corps Reserve, and the Army Reserve.   

2.  Contact the appropriate records repository to obtain the Veteran's service treatment records for his period of active service with the Army, from 1961 to 1964, and his service with the Marine Corps Reserves and Army Reserves since 1969.  

All efforts in this regard must be documented in the claims file and all records obtained must be associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, as the case may be, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After the requested development has been completed, together with any additional development as may become indicated, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

